Exhibit 10.7

 

EXECUTION COPY

 

SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

Amount: $125,000,000

Phoenix, Arizona

 

 

Date: August 1, 2012

 

 

FOR VALUE RECEIVED, the receipt of which is hereby acknowledged, Prospect Global
Resources, Inc., a Delaware corporation (“Maker”), hereby unconditionally and
irrevocably promises to pay to the order of The Karlsson Group, Inc., an Arizona
corporation (“Holder”), on the dates, in the manner and at the place hereinafter
provided in this promissory note (this “Note”), the principal sum of One Hundred
Twenty-Five Million Dollars ($125,000,000), together with interest thereon as
provided herein, or such lesser amount as provided in Section 3.4 of this Note
(the “Principal Amount”), together with interest thereon, on the terms and
conditions set forth herein. Maker and Holder are sometimes referred to in this
Note, collectively, as the “Parties,” and individually, as a “Party.”

 

This Note is issued as partial consideration to Holder for the sale of its
membership interests in the Company (defined below), and is secured by the
Pledge Agreement (defined below), the Guaranty (defined below), the Deed of
Trust (defined below), the Collateral Assignments (defined below) and the
Security Agreement (defined below).

 

1.                                      Definitions.

 

1.1                               “2012 Combined Capital Gains Tax Rate” means
the sum of (i) the Maximum Long-Term Capital Gains Tax Rate in effect for the
taxable year beginning on January 1, 2012, plus (ii) the 2012 State Tax Rate.

 

1.2                               “2012 Combined Ordinary Income Tax Rate” means
the sum of (i) the Maximum Ordinary Income Tax Rate in effect for the taxable
year beginning on January 1, 2012, plus (ii) the 2012 State Tax Rate.

 

1.3                               “2012 State Tax Rate” means the Maximum State
Tax Rate in effect for the taxable year beginning on January 1, 2012.

 

1.4                               “2013 Combined Capital Gains Tax Rate” means
the sum of (i) the Maximum Long-Term Capital Gains Tax Rate in effect for the
taxable year beginning on January 1, 2013, plus (ii) the rate at which the tax
under Code Section 1411 is imposed for the taxable year beginning on January 1,
2013, plus (iii) the 2013 State Tax Rate.

 

1.5                               “2013 Combined Ordinary Income Tax Rate” means
the sum of (i) the Maximum Ordinary Income Tax Rate in effect for the taxable
year beginning on January 1, 2013, plus (ii) the rate at which the tax under
Code Section 1411 is imposed for the taxable year beginning on January 1, 2013,
plus (iii) the 2013 State Tax Rate.

 

1.6                               “2013 State Tax Rate” means the Maximum State
Tax Rate in effect for the taxable year beginning on January 1, 2013.

 

--------------------------------------------------------------------------------


 

1.7                               “Bankruptcy Code” means the Federal Bankruptcy
Code of 1978, as amended from time to time, presently codified as Title 11 of
the United States Code.

 

1.8                               “Business Day” means any day that is not a
Saturday, Sunday or other day on which commercial banks in Phoenix, Arizona are
authorized or required by law to remain closed.

 

1.9                               “Capital Gain Gross-Up Amount” means the
product of (i) the Principal Shortfall, multiplied by (ii) the quotient of
(A) the Combined Capital Gain Rate Differential, expressed as decimal, divided
by (B) one (1) minus the 2013 Combined Capital Gains Tax Rate, expressed as a
decimal.

 

1.10                        “Collateral Assignments” means, collectively,
(i) the Collateral Assignment of Mineral Leases between the Company and Holder,
dated as of the date hereof, (ii) the Collateral Assignment of Mining Permits
between the Company and Holder, dated as of the date hereof, and (iii) the two
(2) Collateral Assignments of Royalty Agreement between the Company and Holder,
dated as of the date hereof.

 

1.11                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.12                        “Combined Capital Gains Rate Differential” means the
excess, if any, of (i) the 2013 Combined Capital Gains Tax Rate, over (ii) the
2012 Combined Capital Gains Tax Rate.

 

1.13                        “Combined Ordinary Income Rate Differential” means
the excess, if any, of (i) the 2013 Combined Ordinary Income Tax Rate, over
(ii) the 2012 Combined Ordinary Income Tax Rate.

 

1.14                        “Company” means American West Potash LLC, a Delaware
limited liability company.

 

1.15                        “Company Sale” means a transaction or series of
related transactions resulting directly or indirectly in (i) the sale of all or
substantially all of the Company to an unaffiliated third party, (ii) a sale
resulting in more than fifty percent (50%) of the membership interests
(representing either capital or profits) of the Company being held by an
unaffiliated third party, or (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into an unaffiliated third party; provided
that “Company Sale” shall not include the first Two Hundred Million Dollars
($200,000,000) raised pursuant to any Qualified Financing.

 

1.16                        “Debt” of Maker, means (i) indebtedness for
obligations for borrowed money by the issuance and sale of any debt securities,
and (ii) sale of royalty interest for cash.

 

1.17                        “Debt Issuance” means, with respect to any Person,
the incurrence by such Person after the date of this Note of any obligations for
borrowed money by the issuance and sale of debt securities or any sale of
royalty interest for cash or cash equivalents.

 

1.18                        “Deed of Trust” means that certain Deed of Trust,
Security Agreement, Assignment of Production and Proceeds, Fixture Filing and
Financing Statement from the Company for the benefit of Holder, dated as of the
date hereof.

 

2

--------------------------------------------------------------------------------


 

1.19                        “Equity Issuance” means, with respect to any Person,
any issuance or sale by such Person after the date of this Note of any of its
securities.

 

1.20                        “Event of Default” has the meaning ascribed thereto
in Section 5.

 

1.21                        “Guaranty” means that certain Unconditional Guaranty
made by the Company in favor of Holder, dated as of the date hereof.

 

1.22                        “Interest Rate” has the meaning ascribed thereto in
Section 2.1.

 

1.23                        “Maximum Long-Term Capital Gains Tax Rate” means the
highest marginal Federal income tax rate applicable to individuals on long-term
capital gains (disregarding for such purposes the tax rates applicable to
“collectibles gain” (as defined in Code Section 1(h)(5)), “unrecaptured section
1250 gain” (as defined in Code Section 1(h)(6)), and “section 1202 gain” (as
defined in Code Section 1(h)(7))).

 

1.24                        “Maximum Ordinary Income Tax Rate” means the highest
marginal Federal income tax rate applicable to individuals on ordinary income.

 

1.25                        “Maximum State Tax Rate” means the highest marginal
California income tax rate applicable to an individual who is a resident of
California.

 

1.26                        “Obligations” means the obligations of Maker under
this Note.

 

1.27                        “Ordinary Income Gross-Up Amount” means the product
of (i) the amount of any accrued but unpaid interest under the Note as of the
end of the day on December 24, 2012, multiplied by (ii) the quotient of (A) the
Combined Ordinary Income Rate Differential, expressed as decimal, divided by
(B) one (1) minus the 2013 Combined Capital Gains Tax Rate, expressed as a
decimal.

 

1.28                        “Person” means any individual, corporation, company,
voluntary association, partnership, limited liability company, joint venture,
trust, unincorporated organization or government (or any agency, instrumentality
or political subdivision thereof).

 

1.29                        “Pledge Agreement” means that certain Pledge
Agreement, by and between Maker and Holder, dated as of the date hereof.

 

1.30                        “Principal Shortfall” means any portion of the first
installment of the Principal Payment Amount (principal only) that was not paid
by Maker on or prior to the December 24, 2012 Payment Date.

 

1.31                        “Prospect Nevada” means Prospect Global
Resources, Inc., a Nevada corporation.

 

1.32                        “Purchase Agreement” means that certain Membership
Interest Purchase Agreement, by and between Maker and Holder, dated as of
May 30, 2012.

 

3

--------------------------------------------------------------------------------


 

1.33                        “Qualified Financing” means any Debt Issuance or
Equity Issuance of Maker, Prospect Nevada or Company during the term of this
Note.

 

1.34                        “Security Agreement” means that certain Security
Agreement, by and among Maker, Company and Holder, dated as of the date hereof.

 

1.35                        “Tax Gross-Up Amount” means the sum of the Federal
Tax Gross-Up Amount plus the Ordinary Income Gross-Up Amount. Attached hereto as
Exhibit A is an example to demonstrate how the Tax Gross-Up would apply.

 

2.                                      Interest and Payments.

 

2.1                               Interest.  Interest shall accrue on the unpaid
principal amount of this Note at the simple rate of nine percent (9.00%) per
annum (the “Interest Rate”).  Except as provided in Section 2.2, Interest shall
be computed on the actual number of days elapsed based on a 360-day year and
shall be paid on an annual basis, with the first interest payment due on the
first anniversary of the date first written above.

 

2.2                               Payments.

 

(a)                                 Maker shall pay to Holder, subject to
Section 3.2, Section 3.3 and Section 3.4, the principal amount of this Note,
together with all accrued, but unpaid interest thereon, in two installments on
or before each “Payment Date” as follows:

 

Payment Date

 

Principal Payment Amount

 

 

 

 

 

December 24, 2012

 

$

50,000,000

 

 

 

 

 

 

July 31, 2013

 

$

75,000,000

 

 

(b)                                 Notwithstanding the foregoing, in the event
that Maker does not make payment of the full amount of the first payment
described above on or before the December 24, 2012 Payment Date (the “First
Installment Payment”), Holder acknowledges and agrees that the failure to make
the First Installment Payment shall not constitute an Event of Default and
Holder shall not have the right to exercise any of its remedies hereunder or
under any agreement entered into in connection herewith; provided Maker makes
such First Installment Payment on or before March 30, 2013 (the “Adjusted
Date”); and provided, further that the Principal Payment Amount due on the
Adjusted Date with respect to the First Installment Payment shall be increased
by an amount equal to the Tax Gross-Up Amount.  In connection with this
Section 2.2, Holder represents and warrants that Holder is currently a validly
electing S corporation within the meaning of Code Section 1361. For the
avoidance of doubt, it shall not be an Event of Default hereunder unless the
First Installment Payment is not paid in full on or before the Adjusted Date.

 

2.3                               Business Days. Whenever any payment to be made
hereunder shall be due on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day.

 

4

--------------------------------------------------------------------------------


 

3.                                      Maturity Date; Prepayments; Discount.

 

3.1                               Payment of Principal.  The entire outstanding
principal amount of this Note, together with any accrued but unpaid interest,
shall be due and payable, subject to Section 3.2, Section 3.3 and Section 3.4,
on or before July 31, 2013.

 

3.2                               Mandatory Prepayments.

 

(a)                                 Within five (5) Business Days after the
consummation of a Company Sale, the entire unpaid principal amount of this Note,
together with all accrued, but unpaid interest thereon at the Interest Rate,
shall be due and payable.

 

(b)                                 Within five (5) Business Days after the
consummation of a Qualified Financing, Maker shall prepay the unpaid principal
amount of this Note by an amount equal to the lesser of (i) such unpaid
principal amount and (ii) forty percent (40%) of the net cash proceeds from such
Qualified Financing.

 

3.3                               Optional Prepayment.  This Note may be
prepaid, in whole or in part, at any time, without charge, premium or penalty of
any kind whatsoever.

 

3.4                               Prepayment Discount. In the event Maker makes
principal payments totaling One Hundred Million Dollars ($100,000,000) plus all
accrued, but unpaid interest outstanding on or before December 15, 2012 (without
giving effect to any grace period under Section 5.1), whether through one or
multiple payments, and whether pursuant to Section 3.2 or Section 3.3, then all
of Maker’s obligations under this Note shall be deemed to have been satisfied in
full by Maker as of the date of such payment, or, in the case of multiple
payments, the date on which the last payment is made.

 

4.                                      Security.  All of the Obligations of
Maker under this Note are secured by the Security Agreement, Pledge Agreement,
Collateral Assignments and Deed of Trust.

 

5.                                      Events of Default.  The occurrence of
any of the following events shall constitute an “Event of Default”:

 

5.1                               Failure to Pay or Perform. Maker shall
(i) subject to Section 2.2, fail, for any reason, to make any payment when due,
or (ii) incur any Debt and such failure to pay or incurrence shall continue for
a period of fifteen (15) Business Days after written notice to Maker of such
failure. Maker shall fail to observe any material covenant, condition, or
requirement contained in this Note, the Security Agreement, the Pledge
Agreement, the Collateral Assignments, or the Deed of Trust and such failure
continues for a period of thirty (30) calendar days after written notice to
Maker of such failure.

 

5.2                               Insolvency Events.

 

(a)                                 Maker shall commence any case, proceeding or
other action (i) under any existing or future law relating to bankruptcy,
insolvency, reorganization, or other relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it as bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,

 

5

--------------------------------------------------------------------------------


 

liquidation, dissolution, composition or other relief with respect to it or its
debts or (ii) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Maker shall make a general assignment for the benefit of its
creditors;

 

(b)                                 there shall be commenced against Maker any
case, proceeding or other action of a nature referred to in Section 5.2(a) above
which (i) results in the entry of an order for relief or any such adjudication
or appointment or (ii) remains undismissed, undischarged or unbonded for a
period of forty-five (45) days;

 

(c)                                  there shall be commenced against Maker any
case, proceeding or other action seeking issuance of a writ of attachment,
execution or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within forty-five
(45) days from the entry thereof;

 

(d)                                 Maker shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in Section 5.2(a), Section 5.2(b) or Section 5.2(c) above; or

 

(e)                                  Maker shall admit in writing its inability
to pay its debts as they become due.

 

6.                                      Indebtedness. Until all amounts
outstanding under this Note have been paid in full, Maker shall not incur,
create or assume any Debt. In addition, Maker shall maintain its separate and
distinct corporate existence and franchise and shall conduct its business solely
and exclusively as a holding company and shall not engage in any other business
other than holding the membership interests of the Company. Notwithstanding the
foregoing, nothing in this Section 6 shall preclude Maker from executing,
delivering and performing under the agreements to be delivered by it pursuant to
Section 2.2 of that certain Membership Interest Purchase Agreement, dated as of
May 30, 2012, by and among Maker, Holder, and the Company.

 

7.                                      Remedies.  Upon the occurrence and
during the continuance of any Event of Default, Holder shall be entitled to
exercise any and all remedies available to Holder under applicable law;
provided, that if an Event of Default described in Section 5.1, Section 5.2(a),
Section 5.2(b) or Section 5.2(c) shall occur, all amounts payable under this
Note shall become immediately due and payable without any notice, declaration or
other act on the part of Holder and Section 3.4 shall become void.

 

6

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

8.1                               Expenses. Except as otherwise expressly
provided herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Note and the transactions contemplated hereby shall be paid
by the Party incurring such costs and expenses.

 

8.2                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 8.2):

 

If to Holder:

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-933-0262
E-mail: sevenciel@ca.rr.com
Attention: Michael Stone

 

 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

If to Maker:

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

with a copy, which shall not constitute notice, to:

Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202
Facsimile: 303-223-1111
E-Mail: jknetsch@bhfs.com
Attention: Jeffrey M. Knetsch

 

7

--------------------------------------------------------------------------------


 

8.3                               Construction; Representation by Counsel. The
Parties acknowledge and agree that they have been represented and advised by
counsel in connection with the negotiation and preparation of this Note, and
this Note shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Note shall be construed and interpreted in accordance
with the plain meaning of its language, and not for or against any Party, and as
a whole, giving effect to all the terms, conditions and provisions hereof. 
Whenever the context may require, any provisions used in this Note shall include
the corresponding masculine, feminine, or neuter forms.

 

8.4                               Headings. The headings in this Note are for
reference only and shall not affect the interpretation of this Note.

 

8.5                               Severability.  If any provision of this Note
is held invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Note, all of which other
provisions shall remain in full force and effect.

 

8.6                               Entire Agreement. This Note contains the
entire agreement between the Parties with respect to the transactions
contemplated hereby, and supersedes all negotiations, agreements,
representations, warranties, commitments, whether in writing or oral, prior to
the effective date of this Note.

 

8.7                               Successors and Assigns. This Note shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.

 

8.8                               No Third-Party Beneficiaries. This Note is for
the sole benefit of the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Note.

 

8.9                               Governing Law; Submission to Jurisdiction.

 

(a)                                 This Note shall be governed by, and
construed in accordance with, the internal laws of the State of Arizona, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.

 

(b)                                 The Parties consent to the sole and
exclusive jurisdiction and venue in the Federal or State courts in the County of
Maricopa, Arizona, and agree that all disputes based on or arising out of this
Note shall only be submitted to and determined by said courts, which shall have
sole and exclusive jurisdiction.

 

8.10                        Waiver By Holder.  No failure or delay on the part
of Holder or any other permitted holder of this Note to exercise any right,
power or privilege under this Note and no course of dealing between Maker and
Holder shall impair such right, power or privilege or operate as a waiver of any
default or an acquiescence therein, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or

 

8

--------------------------------------------------------------------------------


 

the exercise of any other right, power or privilege.  The rights and remedies
expressly provided in this Note are cumulative to, and not exclusive of, any
rights or remedies that Holder would otherwise have.  No notice to or demand on
Maker, other than such notice or demand required by the terms of this Note, in
any case shall entitle Maker to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the right of Holder to any
other or further action in any circumstances without notice or demand.

 

8.11                        Limitation on Interest.  Maker agrees that the
effective rate of interest under this Note is equal to the rate provided for in
this Note together with all other payments of, or in the nature of, interest to
be made by Maker or the Company to Holder.  If under any circumstances
whatsoever, interest hereunder would otherwise be payable at a rate in excess of
that permitted under applicable law, then, the interest payable shall be reduced
to the maximum amount permitted under applicable law, and if under any
circumstance the Holder shall ever receive anything of value deemed interest by
applicable law which would exceed interest at the highest lawful rate, an amount
equal to any excessive interest shall be applied to the reduction of the
principal amount owing and any other obligations and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal,
such excess shall be refunded.  All loan origination, standby, commitment and
other fees, including additional consideration, attorneys’ fees, prepayment
premiums, additional interest, charges, goods, things in action or any other
sums or things of value, or other contractual obligations (collectively referred
to as the “Additional Sums”) paid or payable by Maker or the Company with
respect to the indebtedness or any other loan documents, that under the law of
the State of Arizona may be deemed to be interest with respect to the
indebtedness, shall, for the purpose of any laws of the State of Arizona that
may limit the maximum amount of interest to be charged with respect to the
indebtedness, be payable as, and shall be deemed to be, additional interest for
such purposes only, and Maker agrees that the contracted for rate of interest
shall be the sum of the interest rate set forth in this Note or any applicable
default rate, as applicable, plus the interest rate resulting from the
Additional Sums being considered interest.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Tax-Gross Up Example

 

--------------------------------------------------------------------------------